Citation Nr: 1727342	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  11-17 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 30 percent for Hailey-Hailey disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served in the United States Army from March 1951 to September 1951 and from April 1954 to January 1957.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  No hearing was requested.  


FINDING OF FACT

From February 22, 2010, the Veteran's Hailey-Hailey disease is characterized by constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  


CONCLUSION OF LAW

From February 22, 2010, the criteria for a disability rating of 60 percent, but no greater, for Hailey-Hailey disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code 7815 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In July 2007, the Board denied the Veteran's claim for an initial rating in excess of 30 percent for Hailey-Hailey disease under Diagnostic Code 7815.  That decision was not appealed and became final.  On February 22, 2010, the Veteran filed a claim for increased rating.  Because the claim is a non-initial claim, the Board will consider evidence of symptomatology from one year prior to when the claim was filed.  38 C.F.R. § 3.400(o).  See A.B. v. Brown, 6 Vet. App. 35 (1993) (holding that a claim remains in controversy where less than the maximum available benefit is awarded unless the Veteran expresses an intent to limit the appeal to a specific disability rating).

Under Diagnostic Code 7815, a 60 percent rating is appropriate where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or for constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118.  

The United States Court of Appeals for Veterans Claims (Court) recently held that topical corticosteroids are included within the plain meaning of "corticosteroid" under § 4.118.  Johnson v. McDonald, 27 Vet. App. 497, 499 (2016).  The Board acknowledges that there is stay on appeals in regard to Johnson, but this stay does not apply to Advance on the Docket cases, as here.  

The record clearly establishes constant use of triamcinolone cream, a corticosteroid, during the past 12-month period.  In May 2010, a VA examiner stated that the Veteran's Hailey-Hailey disease covered 20 to 40 percent of his body, but that for the last twelve months the Veteran had been constantly using triamcinolone cream, a topical corticosteroid, to treat this condition.  A January 2016 VA examiner reported the same.  Other VA medical records from January 2016 noted that triamcinolone cream was issued to the Veteran in September 2015 for daily application to treat Hailey-Hailey disease.  Consistent with this, in August 2016, the Veteran told a VA primary care nurse that he used a lot of creams to keep his Hailey-Hailey disease under control.  The Board finds that this evidence is sufficient to establish constant use of corticosteroids during the past 12-month period so as to establish entitlement to a 60 percent rating for Hailey-Hailey disease.  

The evidence does not support additional staged ratings for any time period on appeal.  For no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  Lastly, the Board finds that the issue of an extraschedular rating has not been raised by the record, and will not consider referral.  Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017).


ORDER

From February 22, 2010, entitlement to a rating of 60 percent, but no greater, for Hailey-Hailey disease is granted, subject to the laws and regulations governing the payment of monetary benefits.  




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


